of which he complains before he came into possession of the products he purchased."

Goldembergv. Johnson & Johnson Consumer Cos., Inc., 8 F. Supp. 3d 467, 480 (S.D.N.Y.

2014) (citing, inter alia, Gale v. Intl Bus. Machs. Corp., 9 A.D.3d 446, 781 N.Y.S.2d 45 (N.Y.

App. Div. 2d Dep't 2004)).

           In this case, similar to the discussions on fraudulent misrepresentation and negligent

misrepresentation, Plaintiffs' failure to allege facts supporting the conclusion that the Defendant

made misrepresentations and their failure to allege either Mrs. Cosh or her physician relied on

these statements is fatal to their consumer fraud claim; these claims therefore are dismissed.

Dunham, 2019 WL 2461806, at *5 (dismissing a consumer fraud claim where Plaintiff did "not

allege sufficient facts to suppmi a conclusion that any of [the defendant's] representations were

deceptive or false.").

    III.      Breach of Warranty

              a. Express Breach of Warranty

           An express warranty is formed by "[a]ny affirmation of fact or promise made by the

seller to the buyer which relates to the goods' or 'any description of the goods' that is 'paii of the

basis of the bargain."' Williamson, 2013 U.S. Dist. LEXIS 104445, 2013 WL 3833081, at *8

(quoting N.Y. U.C.C. § 2-313). While it is not required to use formal words such as "warrant" or

"guarantee," nor allege that the speaker had a specific intention to make a warranty, "an

affirmation merely of the value of the goods or a statement purporting to be merely the seller's

opinion or commendation of the goods does not create a warranty." Id. "To establish the breach

of an express warranty, the plaintiff must show that there was an 'affirmation of fact or promise

by the seller, the natural tendency of which [was] to induce the buyer to purchase' and that the

warranty was relied upon to the plaintiffs detriment." Goldin, 2013 WL 1759575, at *6 (citing



                                                   12
